Case 5:17-cv-00548-CBM-RAO Document 448 Filed 11/19/18 Page 1 of 5 Page ID #:17586




      1   DOUGLAS C. SMITH (SBN 160013)
          dsmith@smitlaw.com
      2   SMITH LAW OFFICES, LLP
      3   4204 Riverwalk Parkway, Suite 250
          Riverside, California 92505
      4   Telephone: (951) 509-1355
      5   Facsimile: (951) 509-1356

      6   CHRISTOPHER W. MADEL (MN #230297)
      7   cmadel@madellaw.com
          JENNIFER M. ROBBINS (MN #387745)
      8   jrobbins@madellaw.com
      9   CASSANDRA B. MERRICK (MN #396372)
          cmerrick@madellaw.com
    10    MADEL PA
    11    800 Hennepin Avenue
          800 Pence Building
    12    Minneapolis, MN 55403
    13    Telephone: (612) 605-0630
          Facsimile: (612) 326-9990
    14    Continued on next page
    15
    16
    17
                        IN THE UNITED STATES DISTRICT COURT
    18
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
    19
    20                                        )   Case No. 5:17-CV-00548-CBM-RAO
          MONSTER ENERGY COMPANY,             )
    21    a Delaware corporation,             )   DEFENDANT’S PROPOSED
                      Plaintiff,              )   POST-TRIAL BRIEFING
    22                                        )   SCHEDULE
                v.                            )
    23                                        )
                                              )   Hon. Consuelo B. Marshall
    24    INTEGRATED SUPPLY                   )
          NETWORK, LLC, a Florida limited     )
    25    liability company,                  )
                      Defendant.              )
    26                                        )
    27
    28
Case 5:17-cv-00548-CBM-RAO Document 448 Filed 11/19/18 Page 2 of 5 Page ID #:17587




      1   JEFFREY S. STANDLEY (OH # 0047248)
          jstandley@standleyllp.com
      2   MELISSA A. ROGERS MCCURDY (OH #0084102)
      3   mmccurdy@standleyllp.com
          F. MICHAEL SPEED, JR. (OH #0067541)
      4   mspeed@standleyllp.com
      5   Standley Law Group LLP
          6300 Riverside Drive
      6   Dublin, Ohio 43017
      7   Telephone: (614) 792-5555
          Fax: (614) 792-5536
      8   Attorneys for Defendant
      9   INTEGRATED SUPPLY NETWORK, LLC

    10
                Unfortunately, the parties were unable to agree as to a post-trial briefing
    11
          schedule in this matter during the meet-and-confer process. Therefore,
    12
          Defendant Integrated Supply Network, LLC (“ISN”) respectfully requests that
    13
          the Court enter the following briefing schedule to ensure all motions are fully
    14
          and thoroughly briefed:
    15
             1. December 14, 2018: Simultaneous briefing on laches and Rule 50 motions
    16
                due, and Plaintiff’s briefing in support of motion for injunctive relief due.
    17
             2. January 11, 2019: ISN’s response to MEC’s motion for injunctive relief
    18
                due.
    19
             3. February 2019: At the Court’s convenience, a hearing on all motions if
    20
                the Court so desires. (Because of the jury’s verdict and the well-settled law
    21
                relating to it, see infra, ISN does not believe a hearing is necessary.)
    22
                ISN understands that Plaintiff Monster Energy Company (“MEC”) wishes
    23
          to seek an expedited briefing schedule, specifically with respect to an apparent
    24
          motion for injunctive relief. MEC has presented no argument for exigency as to
    25
          this issue. MEC filed this case 20 months ago. Since the initiation of this
    26
          litigation, MEC has never moved for injunctive relief. The fact that MEC has
    27
          never sought an injunction is demonstrable evidence that an expedited hearing
    28
                                                  -1-
Case 5:17-cv-00548-CBM-RAO Document 448 Filed 11/19/18 Page 3 of 5 Page ID #:17588




      1   not warranted. Indeed, MEC’s delay demonstrates that no injunction is warranted

      2   at all. “A ‘long delay before seeking a preliminary injunction implies a lack of

      3   urgency and irreparable harm.’” Champion-Cain v. MacDonald, No. 14-cv-2540-

      4   GPC-BLM, 2015 WL 4393303, at *10 (C.D. Cal. July 15, 2015) (quoting

      5   Oakland Tribune, Inc. v. Chronicle Pub. Co., 762 F.2d 1374, 1377 (9th Cir.

      6   1985)). Courts have routinely found that a delay such as this is dispositive against

      7   an injunction. See Hanginout, Inc. v. Google, Inc., 54 F. Supp. 3d 1109, 1132-33

      8   (S.D. Cal. 2014) (finding that plaintiff’s delay of seven months before initiating

      9   infringement action and even longer before filing for a preliminary injunction was

    10    inexcusable).

    11          Further, ISN’s forthcoming Rule 50 motion will moot MEC’s request for
    12    injunctive relief. That is, ISN will move under Rule 50 for dismissal of all of
    13    MEC’s claims. This motion will be predicated upon, inter alia, Article III
    14    standing.   As this Court is well aware, Article III requires that a plaintiff
    15    demonstrate standing for each claim and or each form of relief sought. Davis v.
    16    FEC, 554 U.S. 724, 734 (2008). Here, after being provided a jury instruction to
    17    consider, inter alia, alleged damage to MEC’s goodwill and reputation, (see Dkt.
    18    440 at 41), the jury found that MEC suffered precisely zero actual damages. This
    19    jury finding not only renders the jury’s punitive-damages award invalid under
    20    BMW of N. Am., Inc. v. Gore, 517 U.S. 559, 580-81 (1996) and its progeny, but
    21    because MEC suffered no actual damages, there cannot be an injury in fact that
    22    is traceable to any alleged conduct by ISN, thus depriving MEC of Article III
    23    standing. See Town of Chester, N.Y. v. Laroe Estates, Inc., __U.S.__, 137 S. Ct.
    24    1645, 1650 (2017) (“To establish Article III standing, the plaintiff seeking
    25    compensatory relief must have (1) suffered an injury in fact, (2) that is fairly
    26    traceable to the challenged conduct of the defendant, and (3) that is likely to be
    27    redressed by a favorable judicial decision.’” (quoting Spokeo, Inc. v. Robins, 578
    28    U.S. __s, 136 S. Ct. 1540, 1547 (2016))).
                                                  -2-
Case 5:17-cv-00548-CBM-RAO Document 448 Filed 11/19/18 Page 4 of 5 Page ID #:17589




      1         In Herb Reed Enters., LLC v. Fla. Entm’t Mgmt, Inc., 736 F.3d 1239, 1251
      2   (9th Cir. 2013), the Ninth Circuit held, in the trademark-infringement context,
      3   that any party “seeking injunctive relief must proffer evidence sufficient to
      4   establish a likelihood of irreparable harm.” Applying Herb Reed, courts in the
      5   Ninth Circuit (including this Court) have routinely held that trademark
      6   infringement alone does not constitute the “likelihood of irreparable harm”
      7   required under Herb Reed. See, e.g., Active Sports Lifestyle USA, LLC v. Old
      8   Navy, LLC, No. SACV 12-572 JVS, 2014 WL 1246497, at *2 (C.D. Cal. Mar. 21,
      9   2014); see also Puma SE v. Forever 21, Inc., 2017 WL 4771003, at *2 (C.D. Cal.
    10    June 2, 2017) (“[T]he Ninth Circuit has held that it is no longer appropriate to
    11    apply a presumption of irreparable harm in trademark and copyright cases . . . .
    12    As a result, a plaintiff must now present actual evidence of irreparable injury.”).
    13    Moreover, recent Ninth Circuit and Central District of California cases hold that
    14    a plaintiff’s failure to show any damages also deprives that plaintiff of the
    15    “irreparable harm” necessary to support injunctive relief. See, e.g., Active Sports
    16    Lifestyle USA, LLC v. Old Navy, LLC, No. SACV 12-572 JVS, 2014 WL
    17    1246497, at **2-3 (C.D. Cal. Mar. 21, 2014) (“Similarly in this case, though the
    18    jury may have found Old Navy liable for [trademark] infringement, its decision
    19    to award no damages at all indicates that the infringement is not what was driving
    20    sales of Old Navy’s products, nor damaging Active’s sales or the goodwill
    21    associated with Active’s mark. Because no monetary damage resulted from the
    22    pre-trial infringement and no other harm beyond speculation has been
    23    demonstrated, the Court finds that no actual irreparable harm flowing from
    24    infringing activity subsequent to the trial has been shown.”). This Court itself
    25    questioned whether a jury instruction regarding alleged damage to MEC’s
    26    reputation or goodwill was needed here because of the absence of any evidence
    27    relating to the same. (Trial Transcript, Vol. 15, Nov. 14, 2018, at 1918:8–16
    28    (“The first one, the injury to Monster Energy’s reputation. As so again, my
                                                  -3-
Case 5:17-cv-00548-CBM-RAO Document 448 Filed 11/19/18 Page 5 of 5 Page ID #:17590




      1   question is: Is there evidence to support that? And No. 2: Is the injury to Monster
      2   Energy’s goodwill, including injury to the plaintiff’s general business reputation?
      3   And so same question, evidence to support.”).)
      4         Furthermore, counsel for ISN is unavailable on Dec. 11, 2018; previously-
      5   scheduled hearings in Minneapolis and San Diego will prevent the undersigned
      6   counsel from appearing in Los Angeles on that date.
      7         Accordingly, and because (1) there is no exigency requiring expedited
      8   briefing; and (2) ISN’s post-trial motions will likely moot MEC’s injunction-
      9   related motions, ISN respectfully requests that this Court adopt ISN’s proposed
    10    briefing schedule identified supra.
    11                                   Respectfully submitted,
                                         MADEL PA
    12
    13
    14    Dated: November 19, 2018       By: /s/
    15                                      Christopher W. Madel
                                            Jennifer M. Robbins
    16                                      Cassandra B. Merrick
    17
                                         Attorneys for Defendant,
    18                                   INTEGRATED SUPPLY NETWORK, LLC
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                  -4-
